               Case 2:20-cv-00966-NR Document 249 Filed 07/29/20 Page 1 of 1




                     CERTIFICATE OF GOOD STANDING

UNITED STATES OF AMERICA
EASTERN DISTRICT OF PENNSYLVANIA
                                                       }

      I, Kate Barkman, Clerk of the United States District Court for the Eastern District of
Pennsylvania,

DO HEREBY CERTIFY that Elizabeth Wingfield                Bar #324277
was duly admitted to practice in said Court on 12/04/2019, and is in good standing
as a member of the bar of said Court.


           CLERK’S OFFICE                                  ______________________________
        Sworn to and Subscribed                            KATE BARKMAN
          before me this day                               Clerk of Court
           May/19/2020
                                                   DATED at Philadelphia, Pennsylvania
                                                   on July 22,2020

                                                   BY: __________________________
  Deputy Clerk, U.S. District Court                     Paige Conti
  Eastern District of Pennsylvania
                                                        Deputy Clerk



Rev. 1/20/17
